DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 01/25/2021, adding newly presented limitations, is acknowledged. 

The objection to the claims and specification are withdrawn in view of Applicant’s amendment in the Response filed on 01/25/2021.

The rejection of record under 35 U.S.C. § 102 is withdrawn in view of Applicant’s amendment to the claims, adding newly presented limitations, in the Response filed on 01/25/2021. 

The rejections of record under 35 U.S.C. §§ 103 and 112 are maintained and modified in view Applicant’s amendment to the claims in the Response filed on 01/25/2021, adding newly presented limitations, as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 9, as amended, recites “[t]he composition according to claim 1, wherein the composition is effective to kill at least Log10 of the microorganisms responsible for post-implantation Infections in a human body.” However, instant claim 1, as amended, recites the new limitation “wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed by species selected from the species group consisting of Staphylococcus aureus species, Staphylococcus epidermis species, Escherichia coli species, Enterococcus faecalis species, and Pseudomonas aeruginosa species.” 
Instant claim 9 is indefinite because it is unclear if “Log10” refers to 1 Log10, 2 Log10, etc. For purposes of this Action, the recitation of “Log10” was interpreted herein to mean “1 Log10.” (See, e.g., instant claims 1 and 16).  Instant claim 9 is further indefinite because it is unclear if the claim is broader or narrower than instant claim 1. For example, instant claim 1 specifically requires the composition to be effective in reducing the number of viable Staphylococcus aureus species, Staphylococcus epidermis species, Escherichia coli species, Enterococcus faecalis species, or Pseudomonas aeruginosa species in a biofilm, while instant claim 9 requires the composition to be effective to kill microorganisms responsible for post-implantation infections in human body. It is unclear if composition of instant claim 9 is effective on the biofilms of instant claim 1 and vice versa.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al (US 2013/0052250, prior art of record) in view of Olmstead et al (US 2009/0202516) as evidenced by Merck Manuals (https://www.merckmanuals.com/professional/infectious-diseases/bacteria-and-antibacterial-drugs/fluoroquinolones (Access 09/22/2020), prior art of record).
 4) DNase and protease; 5) DNase and cellulase; or 6) Dispersin B, cellulase, and DNase.
It is noted at least instant claims 6-8, 15, and 19 recite various intended uses for the claimed composition. The instant claims are drawn to a composition, and not a method of using the composition. As such, any prior art composition comprising the recited components was understood herein to be encompassed by the instant claims. While the intended uses recited by the instant claims were fully considered, they were given no patentable weight.
Burgess teaches a composition comprising deoxyribonuclease (DNAse) and at least one microbicidal molecule, including ciprofloxacin. (Abstract; ¶¶ 0014-0024, 0032, and 106). As evidenced by Merck Manuals, ciprofloxacin is a fluoroquinolone. (Page 1). Burgess teaches the composition can be formulated as a sterile aqueous solution or gel. (¶ 0092). Burgess also teaches the composition can be formulated as a powder, which would reasonably encompass the recitation of a lyophilizate. (¶¶ 0049 and 0097). Burgess teaches the composition can be utilized to treat various infections, including Staphylococcus aureus, S. epidermidis, Klebsiella pneumoniae, Escherichia coli, and Pseudomonas aeruginosa. (¶¶ 0114-0125). Burgess teaches the composition can be coated onto various medical devices such as catheters, tubes, and prosthetics for biofilm disruption and prevention in humans. (¶¶ 0040-0044 and 0097-0100). Burgess further teaches administrating the composition to a human patient. (¶¶ 0034-0037, 0091-0092, and 0097-0100).
Instant claim 1, as amended, requires the new limitation of “wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed by species selected from the species group consisting of Staphylococcus aureus species, Staphylococcus epidermis species, Escherichia coli species, Enterococcus faecalis species, and Pseudomonas aeruginosa species.” As discussed in detail above, Burgess teaches a composition effective against Staphylococcus aureus, S. epidermidis, Klebsiella pneumoniae, Escherichia coli, and Pseudomonas aeruginosa. 
In this regard, Olmstead teaches similar enzyme compositions for inhibiting and treating of biofilms comprising: Dispersin B; cellulases; proteases; lipases; amylases; and DNase I. (Abstract; ¶¶ 0022-0035). Olmstead further the enzyme compositions are capable of significant biofilm degradation; e.g., “a log reduction of 1, typically 1.5, or 3.0-3.8 or better. In vivo, such significant reduction can be substantial reduction of one or more symptoms associated with a biofilm infection, or even substantial elimination of one or more symptoms associated with a biofilm infection.” (¶ 0022).
Like Burgess, Olmstead demonstrates the enzyme compositions are effective (e.g., at least 1 Log 10 reduction) against biofilms formed by, e.g., Escherichia coli and Staphylococcus aureus. (Examples 1-3). As such, the combination of Burgees and Olmstead teaches a composition that is effective to reduce by at least 1 Log10 the number of viable microorganisms selected from the species group consisting of Staphylococcus aureus, Staphylococcus epidermis, Escherichia coli, Enterococcus faecalis, and Pseudomonas aeruginosa as well as to kill at least 1 Log10 of the microorganisms responsible for post-implantation infections in a human body.
At a minimum, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to combine a sufficient amount of the enzymes and microbicidal molecules taught by Burgess and Olmstead in order to advantageously achieve a desired reduction of the number of viable bacteria in biofilms (see instant claims 1 and 
One of ordinary skill in the art would have been motivated to modify Burgess in view of Olmstead in order to advantageously increase the prevention and/or formation of biofilms with a reasonable expectation of success. Indeed, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also MPEP § 2144.06.
Burgess further teaches “appropriate concentrations of the active microbial deoxyribonuclease to be incorporated into pharmaceutical compositions can be routinely determined by those skilled in the art in accordance with standard practices.” (¶ 0104). Burgess also teaches the antimicrobial is administered in a microbicidal amount. (¶ 0107). Burgess and Olmstead do not explicitly teach the concentration ranges recited by instant claims 3 and 4. However, it would have been matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal concentration of enzyme, e.g.,   between 0.01 and 1000 mg/L, and microbicidal molecule, e.g., between 0.01 and 1000 mg/L, for a given application with a reasonable expectation of success. 
It is also noted instant claim 1 is drawn to virtually any concentration of enzyme and microbicidal molecule, and the concentration ranges recited by instant claims 3 and 4 can vary by 100,000-fold. As such, a particular concentration is not critical. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current ground of rejection set forth above. 
On page 9 of the Response, Applicant urges the “Burgess reference is directed to the identification of improved nucleases, which is a different teaching.” As Applicant is aware, “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). See also MPEP § 2123(I).
Here, Burgess teaches:
This invention relates to compositions and methods for biofilm disruption and prevention.  The invention relates to pharmaceutical compositions and methods for the disruption of biofilm and the prevention of biofilm in patients. The invention also relates to anti-biofouling compositions and methods for the disruption of biofilm and prevention of biofilm on surfaces.  The invention also relates to the removal of biological material from surfaces. (¶ 0001).


	Applicant’s remaining arguments were fully considered, but were not found persuasive in view of the current grounds of rejection set forth above.
Conclusion
NO CLAIMS ARE ALLOWED
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0246049
US 2008/0019956
US 2008/0199509
US 2011/0129454
US 2014/0356901
Kaplan et al., Antimicrob. Agents Chemother., 48(7):2633-2636 (2004)  
Medina et al., Res. Microbiol., 160:224-231 (2009)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651